                Case 14-50333-btb        Doc 419      Entered 10/05/18 22:12:22         Page 1 of 4
                                       United States Bankruptcy Court
                                            District of Nevada
In re:                                                                                   Case No. 14-50333-btb
ANTHONY THOMAS                                                                           Chapter 7
WENDI THOMAS
         Debtors
                                         CERTIFICATE OF NOTICE
District/off: 0978-3           User: admin                   Page 1 of 3                   Date Rcvd: Oct 03, 2018
                               Form ID: adibktrn             Total Noticed: 78


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 05, 2018.
db/jdb         +ANTHONY THOMAS,    WENDI THOMAS,    7725 PEAVINE PEAK COURT,      RENO, NV 89523-4914
aty            +ALAN R. SMITH,    LAW OFFICE OF ALAN R SMITH,     505 RIDGE STREET,     RENO, NV 89501-1719
jtadm          +AT EMERALD, LLC,    7725 PEAVINE PEAK COURT,     RENO, NV 89523-4914
cr             +JOHN BEACH,    C/O HOLLAND AND HART / TIMOTHY LUKUS,      5441 KIETZKE LANE, 2ND FLR,
                 RENO, NV 89511-3026
intp           +MACAULEY LAW GROUP, P.C.,     5470 KIETZKE LANE, SUITE 300,     RENO, NV 89511-2099
cr             +SMITH LC,    SMITH LC,    3161 Michelson Drive,     Suite 925,    Irvine, CA 92612-4476
8949092        +Andrew J. Spielberger,     11999 San Vicente Blvd, Ste 345,     Los Angeles, CA 90049-5073
9381346        +Andrew Speilberger, Esq.,     Balaban & Speilberger,     11999 San Vincent Blvd. Suite 345,
                 Los Angeles, CA 90049-5073
9381347        +Anthony Trepel, Esq.,     95. So. Market St.,    Suite 300,    San Jose, CA 95113-2350
9381349        +Browne Green, Esq.,     Green, Broillet, et al.,,     100 Wilshire Blvd. 21st Floor,
                 Santa Monica, CA 90401-1162
8940994        +CHRIS PERNA,    4686 ENGLEWOOD DRIVE,     SAN JOSE, CA 95129-4411
8940995        +CITI CARD,    99 PARK AVENUE,    NEW YORK, NY 10016-1601
9053412         Capital One, N.A.,     c o Becket and Lee LLP,    POB 3001,    Malvern, PA 19355-0701
9381351        +Chase Mortgage,    P. O. Box 24696,     Columbus, OH 43224-0696
9381352        +Citi Card CBNA,    701 E. 60th St. No.,     Sioux Falls, SD 57104-0432
9119801       #+D. BRAD JONES, ESQ.,     LAW OFFICES OF D. BRAD JONES,     440 NORTH FIRST STREET, SUITE 100,
                 SAN JOSE, CA 95112-4024
8940996        +DOROTHY THOMAS,    18945 KOSICH DRIVE,     SARATOGA, CA 95070-3512
8972611        +Department Stores National Bank/American Express,       Bankruptcy Processing,     Po Box 8053,
                 Mason, OH 45040-8053
8972609        +Department Stores National Bank/Macys,      Bankruptcy Processing,     Po Box 8053,
                 Mason, OH 45040-8053
9381353        +Edwin Higashi, Agent,     4820 Harwood Rd.,    San Jose, CA 95124-5200
9381354        +Edwin Higashi, Agent,     925 Knollfield Way,    San Jose, CA 95136-1753
8940997        +FRANK TABISH,    219 MANSION HEIGHTS DRIVE,     MISSOULA, MT 59803-2473
9381355        +Farmers Ins. Grp, Inc.,     4680 Wilshire Blvd.,     Los Angeles, CA 90010-3807
9393823        +Fire Insurance Exchange.,     4680 Wilshire Blvd.,     Los Angeles, CA 90010-3807
9301106        +Greenfield Draa & Harrington LLP,      55 South Market Street,     Suite 1500,
                 San Jose, CA 95113-2332
8940998        +JOHN BEACH,    C/O BRYCE C. ALSTEAD, ESQ.,     HOLLAND & HART,     5441 KIETZKE LANE, 2ND FLOOR,
                 RENO, NV 89511-3026
9381358        +Jeff Baruh, Esq.,    Adelson, Hess & Kelly,     577 Salamar Ave.,     Campbell, CA 95008-1439
9381359        +Jerry Ferrara,    1021 W. Oak Hill Ct.,     La Habra, CA 90631-2039
9381360        +Joseph Kafka, Esq.,     1541 The Alameda,    San Jose, CA 95126-2311
9381361        +Ken Tersine,    KT Properties,    21710 Stevens Creek Blvd. Suite 200,       Cupertino, CA 95014-1174
9074781        +Kenmark Ventures, LLC,     21710 Stevens Creek Blvd., Suite 200,      Cupertino, CA 95014-1174
9381362        +Kenneth Connetto,    3637 Snell Ave.,     Space 51,    San Jose, CA 95136-1316
9381363        +Kit Morrison,    9464 Meckailee CV,     Sandy UT 84094-3681
8941000        +LARRY BALAKIAN,    3209 NORTH VAN NESS BLVD.,     FRESNO, CA 93704-4642
9301089        +Law Offices Of Alan R. Smith,     505 Ridge Street,     Reno, NV 89501-1719
9381364        +Lee Danforth, Esq.,     Coddington, Hicks et. al.,,     555 Twin Dolphin Drive Suite 300,
                 Redwood City, CA 94065-2133
8941001        +MACY’S,    7 W. 7TH STREET, #10,    CINCINNATI, OH 45202-2415
8941002        +MICHELE THOMAS,    525 N. SPAULDING,     LOS ANGELES, CA 90036-1807
9381365        +Macys,    P. O. Box 8218,    Mason, OH 45040-8218
9381366        +Macys American Express,      P. O. Box 8218,    Mason, OH 45040-8218
9381367        +Mark Downie,    5136 Westbury Circle,     Granite Bay, CA 95746-7182
8940986        +NEVADA DEPT TAXATION,     P.O. BOX 52685,    PHOENIX, AZ 85072-2685
8940987         NEVADA EMPLOYMENT SEC,     500 E. THIRD STREET,     CARSON CITY, NV 89713-0030
8941003        +NEW DIMENSIONS,    5301 LONGLEY LN., BLD. A, STE. 3,      RENO, NV 89511-1806
8940988         NV DEPT OF MOTOR VEHICLES,     BANKRUPTCY SECTION,     555 WRIGHT WAY,    CARSON CITY, NV 89711-0001
9381368        +Old Republic Title Ins. Co.,     275 Battery St.,     Suite 1500,    San Francisco, CA 94111-3334
8941004        +PLUMAS COUNTY TREASURER,     P.O. BOX 176,    QUINCY, CA 95971-0176
9381369        +Prof. Finance Co.,     P. O. Box 7059,    Loveland, CO 80537-0059
8941005        +ROBERT A. MACHADO, ESQ.,     MACHADO & MACHADO,     1110 NORTH FIRST STREET,
                 SAN JOSE, CA 95112-4989
9381373        +ROC Admiration,    Reno Ortho Center,     350 6th St. 4th Floor,      Reno, NV 89503-4536
9381370        +Randy Hess, Esq.,    Adelson, Hess & Kelly,      577 Salamar Ave.,     Campbell, CA 95008-1439
9381371         Rash Curtis & Assoc.,     190 So. Orchard Ave.,     Suite 100,    Campbell CA 95008
9027667        +SARASOTA VAULT DEPOSITORY, INC.,     640 S. WASHINGTON BLVD.,      STE. 175,
                 SARASOTA, FL 34236-7135
8941006       #+SHANN BRASSFIELD,    208 WILDER AVENUE,     LOS GATOS, CA 95030-7209
9381374        +Sarasota Vault Depository,     640 So. Washington Blvd.,     #175,    Sarasota, FL 34236-7135
9381376        +St. Marys Emerg. Service,     235 W. 6th St.,    Reno, NV 89503-4548
9381377        +Steve Haney, Esq.,     1055 W 7th St.,    Suite 1950,    Los Angeles, C 90017-2572
9381378        +Steven Smith, Esq.,     3161 Michelson Drive,    Suite 925,    Irvine, CA 92612-4476
9381379        +Todd Armstrong,    2491 E. Alpomado St.,     Eagle, ID 83616-5477
8968572        +Tricia M. Darby, Esq.,     4777 Caughlin Parkway,     Reno, Nevada 89519-0906
8940992         WASHOE COUNTY TREASURER,     PO BOX 30039,    RENO, NV 89520-3039
8941008         WELLS FARGO BANK,    A/C # XXXX0450,     PO BOX 54349,    LOS ANGELES, CA 90054-0349
                     Case 14-50333-btb            Doc 419        Entered 10/05/18 22:12:22                Page 2 of 4



District/off: 0978-3                  User: admin                        Page 2 of 3                          Date Rcvd: Oct 03, 2018
                                      Form ID: adibktrn                  Total Noticed: 78


9381380              +Wells Fargo Bank,   P. O. Box 14517,    Des Moines, IA 50306-3517
9012862              +Wells Fargo Card Services,    1 Home Campus,   3rd Floor,   Des Moines, IA 50328-0001
9296184              +William McGrane,   McGrane LLP,    Four Embarcadero Center,   Suite 1400,
                       San Francisco, CA 94111-4164
9381381              +William McGrane, Esq.,   4 Embarcadero Center,    Suite 1400,   San Francisco, CA 94111-4164

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
9171219         E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Oct 04 2018 02:29:57
                 American InfoSource LP as agent for,     Midland Funding LLC,    PO Box 268941,
                 Oklahoma City, OK 73126-8941
9381348        +E-mail/Text: data@bridgeportfinancial.com Oct 04 2018 02:13:09        Bridgeport Financial,
                 1111 Willow St.,    2nd Floor,    San Jose, CA 95125-3158
9381350        +E-mail/Text: dl-csgbankruptcy@charter.com Oct 04 2018 02:13:40        Charter Communications,
                 400 Atlantic St.,    10th Floor,    Stamford, CT 06901-3533
9381357        +E-mail/Text: bpcsbk@gmail.com Oct 04 2018 02:13:37       Hospital Collection Serv.,
                 P. O. Box 872,    Reno, NV 89504-0872
9381356        +E-mail/Text: bpcsbk@gmail.com Oct 04 2018 02:13:37       Hospital Collection Serv.,
                 816 So. Center St.,    Reno, NV 89501-2306
8940991         E-mail/Text: cio.bncmail@irs.gov Oct 04 2018 02:13:03        I.R.S.-BK. PHILADELPHIA,
                 PO BOX 7346,   PHILADELPHIA, PA 19101-7346
8940999        +E-mail/Text: bnckohlsnotices@becket-lee.com Oct 04 2018 02:13:02        KOHL’S,
                 N56W17000 RIDGEWOOD DRIVE.,    MENOMONEE FALLS, WI 53051-7096
8940993        +E-mail/Text: tax-bankruptcy@tax.state.nv.us Oct 04 2018 02:13:21        NV DEPT OF TAXATION,
                 BANKRUPTCY DIVISION,    4600 KIETZKE LANE,    SUITE L-235,    RENO, NV 89502-5045
8940990         E-mail/Text: USTPRegion17.RE.ECF@usdoj.gov Oct 04 2018 02:13:10        OFFICE OF THE U.S. TRUSTEE,
                 300 BOOTH STREET, RM. 3009,    RENO, NV 89509-1362
9307906        +E-mail/Text: USTPRegion17.RE.ECF@usdoj.gov Oct 04 2018 02:13:10
                 Office of the United States Trustee,,     C. Clifton Young Federal Building,
                 300 Booth Street, Room 3009,     Reno, NV 89509-1362
9381372        +E-mail/Text: spcc@renown.org Oct 04 2018 02:13:41       Renown Medical Center,     1155 Mill St.,
                 Reno, NV 89502-1576
9381375         E-mail/Text: appebnmailbox@sprint.com Oct 04 2018 02:13:12        Sprint,   P. O. Box 4191,
                 Carol Stream, IL 60197
                                                                                                TOTAL: 12

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                FM HOLDINGS
cr                JERRY FERRARA
cr                JOSEPH KAFKA
intp              KIT MORRISON
cr                MARKET LINK INC.
r                 MELINDA BENNETT,    REMAX MOUNTAIN LIVING
auc               STREMMEL AUCTIONS, INC.
cr                TODD ARMSTRONG
intp              WILLIAM MCGRANE
cr*              +KENMARK VENTURES, LLC,    21710 STEVENS CREEK BLVD, STE 200,   CUPERTINO, CA 95014-1174
8940985*         +INTERNAL REVENUE SERVICE,    STOP 5028,   110 CITY PARKWAY,   LAS VEGAS, NV 89106-6085
8940989        ##+NV LABOR COMMISSION,    675 FAIRVIEW LANE, STE 226,   CARSON CITY, NV 89701-5474
8941007         ##SMITH LC,    1800 NORTH BROADWAY, STE. 200,   SANTA ANA, CA 92706-2656
                                                                                               TOTALS: 9, * 2, ## 2

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 05, 2018                                            Signature: /s/Joseph Speetjens
               Case 14-50333-btb       Doc 419     Entered 10/05/18 22:12:22        Page 3 of 4



District/off: 0978-3          User: admin                 Page 3 of 3                  Date Rcvd: Oct 03, 2018
                              Form ID: adibktrn           Total Noticed: 78

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 2, 2018 at the address(es) listed below:
              ALAN R SMITH    on behalf of Jnt Admin Debtor WENDI THOMAS mail@asmithlaw.com
              ALAN R SMITH    on behalf of Debtor    AT EMERALD, LLC mail@asmithlaw.com
              ALAN R SMITH    on behalf of Jnt Admin Debtor ANTHONY THOMAS mail@asmithlaw.com
              ALAN R SMITH    on behalf of Attorney ALAN R. SMITH mail@asmithlaw.com
              AMY N. TIRRE    on behalf of Plaintiff    KENMARK VENTURES, LLC amy@amytirrelaw.com,
               admin@amytirrelaw.com
              AMY N. TIRRE    on behalf of Creditor    KENMARK VENTURES, LLC amy@amytirrelaw.com,
               admin@amytirrelaw.com
              JEFFREY A. COGAN    on behalf of Defendant ANTHONY THOMAS jeffrey@jeffreycogan.com,
               beau@jeffreycogan.com;jeffreyacogan@gmail.com
              JEFFREY A. COGAN    on behalf of Defendant WENDI THOMAS jeffrey@jeffreycogan.com,
               beau@jeffreycogan.com;jeffreyacogan@gmail.com
              JEFFREY L HARTMAN    on behalf of Interested Party JERI COPPA-KNUDSON notices@bankruptcyreno.com,
               sji@bankruptcyreno.com
              JEFFREY L HARTMAN    on behalf of Trustee JERI COPPA-KNUDSON notices@bankruptcyreno.com,
               sji@bankruptcyreno.com
              JEFFREY L HARTMAN    on behalf of Plaintiff JERI COPPA-KNUDSON notices@bankruptcyreno.com,
               sji@bankruptcyreno.com
              JERI COPPA-KNUDSON     renobktrustee@gmail.com, jcoppaknudson@ecf.epiqsystems.com
              JERI COPPA-KNUDSON     on behalf of Auctioneer    STREMMEL AUCTIONS, INC. renobktrustee@gmail.com,
               jcoppaknudson@ecf.epiqsystems.com
              JERI COPPA-KNUDSON     on behalf of Realtor MELINDA BENNETT renobktrustee@gmail.com,
               jcoppaknudson@ecf.epiqsystems.com
              JERI COPPA-KNUDSON     on behalf of Trustee JERI COPPA-KNUDSON renobktrustee@gmail.com,
               jcoppaknudson@ecf.epiqsystems.com
              JOSEPH G. WENT    on behalf of Creditor JOHN BEACH JGWent@hollandhart.com,
               vllarsen@hollandhart.com
              JOSEPH G. WENT    on behalf of Plaintiff JOHN BEACH JGWent@hollandhart.com,
               vllarsen@hollandhart.com
              KEVIN A. DARBY    on behalf of Creditor TODD ARMSTRONG kad@darbylawpractice.com,
               tricia@darbylawpractice.com;jill@darbylawpractice.com;hersh@darbylawpractice.com;sam@darbylawprac
               tice.com
              KEVIN A. DARBY    on behalf of Creditor JERRY FERRARA kad@darbylawpractice.com,
               tricia@darbylawpractice.com;jill@darbylawpractice.com;hersh@darbylawpractice.com;sam@darbylawprac
               tice.com
              KEVIN A. DARBY    on behalf of Interested Party KIT MORRISON kad@darbylawpractice.com,
               tricia@darbylawpractice.com;jill@darbylawpractice.com;hersh@darbylawpractice.com;sam@darbylawprac
               tice.com
              KEVIN A. DARBY    on behalf of Creditor    FM HOLDINGS kad@darbylawpractice.com,
               tricia@darbylawpractice.com;jill@darbylawpractice.com;hersh@darbylawpractice.com;sam@darbylawprac
               tice.com
              KEVIN A. DARBY    on behalf of Creditor    MARKET LINK INC. kad@darbylawpractice.com,
               tricia@darbylawpractice.com;jill@darbylawpractice.com;hersh@darbylawpractice.com;sam@darbylawprac
               tice.com
              LAURY MILES MACAULEY    on behalf of Defendant WENDI THOMAS laury@macauleylawgroup.com
              LAURY MILES MACAULEY    on behalf of Defendant ANTHONY THOMAS laury@macauleylawgroup.com
              STEFANIE T. SHARP    on behalf of Plaintiff WILLIAM MCGRANE ssharp@rbsllaw.com,
               cobrien@rssblaw.com
              STEFANIE T. SHARP    on behalf of Interested Party WILLIAM MCGRANE ssharp@rssblaw.com,
               cobrien@rssblaw.com
              STEVEN C. SMITH    on behalf of Creditor    SMITH LC ssmith@smith-lc.com, mbrandt@smith-lc.com
              TIMOTHY A LUKAS    on behalf of Creditor JOHN BEACH ecflukast@hollandhart.com
              U.S. TRUSTEE - RN - 7, 7    USTPRegion17.RE.ECF@usdoj.gov
              WAYNE A. SILVER    on behalf of Plaintiff    KENMARK VENTURES, LLC w_silver@sbcglobal.net,
               ws@waynesilverlaw.com
              WAYNE A. SILVER    on behalf of Creditor    KENMARK VENTURES, LLC w_silver@sbcglobal.net,
               ws@waynesilverlaw.com
              WILLIAM MCGRANE     on behalf of Plaintiff WILLIAM MCGRANE ecf-8116edf28c97@ecf.pacerpro.com,
               mitch.chyette@mcgranellp.com
                                                                                               TOTAL: 32
             Case 14-50333-btb           Doc 419       Entered 10/05/18 22:12:22             Page 4 of 4
NVB 9037 (Rev. 2/16)


                               UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEVADA


 IN RE:                                                          BK−14−50333−btb
                                                                 CHAPTER 7
 ANTHONY THOMAS

 WENDI THOMAS
                                                                 NOTICE OF FILING OFFICIAL
                                    Debtor(s)                    TRANSCRIPT AND OF DEADLINES
                                                                 RELATED TO RESTRICTION AND
                                                                 REDACTION




NOTICE IS GIVEN that a transcript has been filed on October 2, 2018 as referenced in the following document:

414 − Transcript regarding Hearing Held on 09/13/18. The transcript may be viewed at the Bankruptcy Court Clerk's
Office. For additional information, you may contact the Transcriber Access Transcripts, LLC, Telephone number
855−873−2223. Purchasing Party: Judge Beesley. Redaction Request Due By 10/23/2018. Redacted Transcript
Submission Due By 11/2/2018. Transcript access will be restricted through 12/31/2018. (ACCESS TRANSCRIPTS,
LLC)

The deadline for filing a Request for Redaction is October 23, 2018.

If a Request for Redaction is filed, the redacted transcript is due November 2, 2018. If no such request is filed, the
transcript may be made available for remote electronic access upon expiration of the restriction period, which is
December 31, 2018, unless extended by court order.

To review the transcript for redaction purposes, you may purchase a copy from the transcriber, or you may view the
document at the clerk's office public terminal. The transcriber's contact information is available on the case docket, or
by calling the Help Desk at 1−866−232−1266. You may review the court's transcript policy on its web site:
www.nvb.uscourts.gov.



Dated: 10/2/18


                                                             Mary A. Schott
                                                             Clerk of Court
